MEMORANDUM *
Bonnie Snavely appeals, via the District Court, two orders of the Bankruptcy Court. The first order declared a state judgment null and void and awarded sanctions for Snavely’s violation of the automatic stay. The second order denied Snavely’s motion to modify the automatic stay and granted in part her alternative motion to annul the stay.
“Basic principles of mootness preclude our claiming jurisdiction when failure to obtain a stay pending appeal ‘has permitted such a comprehensive change in circumstances as to render it inequitable for this court to consider the merits of the appeal.’ ” Algeran, Inc. v. Advance Ross Corp., 759 F.2d 1421, 1423 (9th Cir.1985) (quoting In re Roberts Farms, Inc., 652 F.2d 793, 798 (9th Cir.1981)).
In this appeal, subsequent events “make it impossible for us to fashion a remedy that would restore the interested parties to their former position.” Id. Snavely did not obtain stays of these or later orders pending appeal. Subsequent events in Miller’s ongoing bankruptcy, including the sale of the property concerned to third parties by both Snavely and Miller, have rendered this appeal moot.
APPEAL DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Ride 36-3.